Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 1 of 10 PageID: 58015




                                                                                  [Dkt. No. 940]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE


   EAGLE VIEW TECHNOLOGIES, INC., et al.,


   Plaintiffs,                                         Civ. No. 15-7025 (RMB/SAK)



   v.                                                            OPINION


   XACTWARE SOLUTIONS, INC., et al.,


   Defendants.




  RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:


         Plaintiff Eagle View Technologies, Inc. moves for an order to initiate contempt

  proceedings and for a temporary restraining order. [Dkt. No. 940]. For the reasons set forth

  below, Plaintiffs’ Motion to Initiate Contempt Proceedings and for a Temporary Restraining

  Order will be GRANTED, in part, and CONTINUED, in part. Plaintiffs’ request to

  conduct expedited discovery will also be GRANTED.

         I.      Factual Background and Procedural History

         This case is not new before this Court. In 2019, after years of litigation and a jury

  trial, the jury found in favor of Plaintiff Eagle View Technologies, Inc. (“Eagle View” or

  “Plaintiff”). Specifically, the jury determined that Eagle View’s patents-in-suit were valid
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 2 of 10 PageID: 58016




  and that Defendants Xactware Solutions, Inc. (“Xactware”) and Verisk Analytics, Inc

  (“Verisk”) (collectively “Defendants”) willfully infringed each of the asserted

  claims. Shortly thereafter, this Court issued an Order permanently enjoining Defendants’

  from, inter alia:

          making, offering to sell, selling, importing, and/or using a) Xactimate in
          combination with Aerial Sketch version 2; and/or b) Xactimate in
          combination with Property Insight or Roof Insight, and the Mass Production
          Tool; and any products made by these processes including Property Insight,
          Roof Insight, Geomni Roof and Geomni Property, and any products not
          more than colorably different in or into the United States […]

  [Dkt. No. 842]. Defendants argue now, as they did before the Court entered its injunction,

  that Eagle View “seeks to use its patents to block any use of an aerial image for any

  commercial purpose related to roofing.” Defendant’s Opposition Brief, at 1 [Dkt. No 948]

  (emphasis in original). The Court disagrees. As it ruled earlier:

          [T]he [proposed] injunction plainly does not, as Defendants argue[d], enjoin
          Defendants from supplying aerial imagery in and of itself. The entirety of the
          challenged clause prohibits Defendants from “Supplying or causing to be
          supplied . . . (b) Xactimate in combination with Property Insight or Roof
          Insight, or any products made by these products, including Property Insight,
          Roof Insight, Geomni Roof, and Geomni Property, and including the Mass
          Production Tool, aerial imagery, and any components not more than
          colorably different.

  [Dkt. No. 841, p. 36] (emphasis in original) (internal citations omitted).

          Now before this Court on contempt proceedings are allegations that Defendants have

  violated this Court’s injunction order. On August 9, 2021, Eagle View filed its Motion to

  Initiate Contempt Proceedings and for a Temporary Restraining Order and filed its

  supporting brief. Plaintiff alleges that “on June 1, 2021, Defendants launched purportedly

  new roof report products, but these recently released products still infringe, and Defendants’

  sale of those new products is a clear violation of the Court’s injunction,” and that


                                                 2
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 3 of 10 PageID: 58017




  “Defendants continue to use the output of the previously adjudicated infringing

  technologies to make the new products, which separately violates the Court’s injunction.”

  Plaintiff’s Brief in Support, at 1 [Dkt. No. 941].

         Defendants filed their Opposition on September 1, 2021, which denies all of Eagle

  View’s allegations. [Dkt. No. 948]. Defendants rely principally upon the testimony of

  Jeffrey Lewis, the Vice President and Chief Operating Officer of Geomni, Inc. (of which

  Verisk is the parent corporation), and remonstrate against the motion. Defendants contend

  that the companies have taken all steps necessary to abide by this Court’s injunction order.

  See Lewis Decl. at ¶ 8 [Dkt. No. 948-1] (“Verisk took the permanent injunction seriously,

  and continues to do so today. To the best of my knowledge, Verisk does not use the

  Enjoined Systems now and does not use any of the roof models or data previously generated

  by the Enjoined Systems.”).

         On September 15, 2021, this Court held oral argument. Neither party presented live

  testimony, but rested on their previously submitted declarations.

         II.     Standard of Review

         As an initial matter this Court has jurisdiction despite the pending appeal before the

  Court of Appeals for the Federal Circuit. See Eagle View Techs., Inc. v. Xactware Solutions,

  Inc., No. 21-1048 (Fed. Cir.). Both parties agree. [Dkt. Nos. 941, 948].

         To obtain discovery based on allegations of civil contempt, a moving party need only

  make a prima facie showing that a court-ordered injunction has been violated. See Wesley

  Jessen Corp. v. Bausch & Lomb, Inc., 256 F. Supp. 2d 228, 229–30, 235 (D. Del. 2003). In

  similar cases, district courts have found that a prima facie showing of contempt was made

  upon the introduction of evidence that, if true, “would justify a finding of


                                                  3
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 4 of 10 PageID: 58018




  contempt.” Cardell Fin. Corp. v. Suchodolski Assocs., Inc., 09-6148, 2012 WL 12932049, at *60

  (S.D.N.Y. July 17, 2012), R&R adopted; see also Shure Inc. v. ClearOne, Inc., 17-03078, 2020

  WL 5214647, at *14 (N.D. Ill. Sept. 1, 2020) (prima facie case based on “one example …

  from a third-party integrator reporting on what a [defendant’s] representative allegedly

  said,” which would amount to infringement).

         III.   Discussion

                a.      Eagle View’s Evidence of Defendants’ Violative Conduct

         At oral argument and in its brief, Eagle View presented two main categories of

  evidence to the Court to establish its prima facie case: statements made on Verisk’s website

  and Defendants’ recent patent applications. Eagle View pointed to several statements on

  Verisk’s website that describe the different products it offers to customers, as well as

  descriptions about the different technologies behind those products. Eagle View highlighted

  one webpage as of particular concern, which includes the following statement:

         Analytic insight extracted from high-resolution aerial imagery is available for
         population centers of 15,000 or more. Using top-down (orthogonal) and 45-degree
         angle (oblique) views, our analysis can help identify and confirm property features
         and conditions.

  [Dkt. No. 940 Ex. 9]. Verisk’s webpage also appears to include hyperlinks to similar or

  related products, each with their own descriptions of the features and processes that Eagle

  View contends suggests overlap with those of the enjoined products. In particular, one link

  takes the user to a Roof Underwriting Report (“RUR”) for Homeowners. [Dkt. No. 957

  Ex. 43].

         Defendants do not dispute that they produce RURs. Rather, they argue that the

  RURs are created separately from the products this Court has enjoined. The reference on

  the linked website to “personal aerial imaging,” they contend, is not an aspect of the RURs,

                                                  4
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 5 of 10 PageID: 58019




  nor does it correlate top-down and oblique imaging or generate a three-dimensional model

  of a roof. Lewis Decl. at ¶ 21 [Dkt. No. 948-1]. As noted, Defendants rely heavily on the

  Declaration of Mr. Lewis.

         As a general principle, Defendants distrust Mr. Lewis’ testimony and urge the Court

  to do the same. For example, Eagle View reminds the Court of Mr. Lewis’ testimony at

  trial regarding a product known as 360Value, a product that ultimately generates a precise

  roof replacement cost estimate. At trial, Mr. Lewis testified as to whether 360Value utilizes

  measurement data generated by the enjoined products (referred to as “PIF files”) to generate

  its output:

         Q. What are the other Verisk products that can import in a PIF file?
         A. The ones I’m aware of are Xactimate, different variations of Xactimate,
         Xactimate online, desktop, mobile, and 360 Value.
         Q. What does 360 Value do with the PIF file?
         A. 360 Value takes data from that PIF file and uses it to create a valuation.
         Q. A valuation of what?
         A. Of a property.

  [Dkt. No. 956 Ex. 39]. Eagle View insists that such testimony is irreconcilably inconsistent

  with Mr. Lewis’ more recent testimony regarding 360 Value:

         360Value does not use, and has never used, the Enjoined Systems, or any roof
         information generated by those Systems, in any way, including to provide
         information for the Roof Underwriting Reports. 360Value is not a continuation of,
         and does not have any connection to, the Enjoined Systems, or any information
         generated by any of those systems. It is an entirely separate system and shares no
         code with the Enjoined Systems.

  Lewis Decl. at ¶ 18 [Dkt. No. 948-1]. Reliance upon Mr. Lewis’ testimony, Eagle View

  emphasizes, should be met with skepticism. In short, given the similarity of the descriptions

  of the functions and technological processes that are behind the enjoined products,

  Plaintiff’s fears are that Defendants’ RURs and perhaps other products are generated from

  its protected patents.

                                                5
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 6 of 10 PageID: 58020




          Eagle View also relies upon patent applications submitted by Defendants in 2019 and

  2020, during the time period leading up to and following the Court’s issuance of its

  injunction order. According to Plaintiff, as stated at oral argument, “these are very good

  evidence of what [the Defendants] were planning for their redesign.” The problem, Eagle

  View asserts, is that because these patents confirm the use of correlation and teach multiple

  stereoscopic pairs (meaning some images are non-stereoscopic), Plaintiffs have every right

  to be concerned, and that concern is magnified, Plaintiff argues, because Mr. Lewis is

  saying that “this technology was developed for systems other than Roof Underwriting

  Reports.” Lewis Decl. at ¶ ¶ 26-33 [Dkt. No. 948-1]. What are those systems, Eagle View

  asks.

                 b.     Defendants’ Denial and Evidence of Compliance

          Defendants respond generally that Plaintiff is engaging in nothing more than a

  fishing expedition. Defendants argue that Eagle View fundamentally misunderstands and

  misdescribes the RURs. Further, Defendants argue that their RURs are entirely unrelated

  to the enjoined products because they serve a different purpose. Unlike the enjoined

  products, which produce “a near-exact model of the roof of a particular building to provide

  close estimates of the cost to repair or replace a roof that has been damaged or destroyed”

  for both contractors and insurers, RURs serve a much narrower purpose, allowing insurance

  underwriters to “quickly analyze whether a particular building or roof should be insured, or

  whether additional analysis and, possible, on-site inspections are needed before making that

  decision.” Defendant’s Opposition Brief, at 3, 5 [Dkt. No 948] (citations omitted).

          In opposition, Defendants present the Declaration of Mr. Lewis to support their case

  that Defendants have rendered the enjoined products inoperable:



                                                6
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 7 of 10 PageID: 58021




         Before the Court issued its permanent injunction, Verisk ceased all use of the
         Enjoined Systems. I participated, at the direction of counsel, with Verisk’s
         compliance with the permanent injunction. On September 26, 2019, Verisk
         developers disabled the ability to access aerial imagery within Aerial Sketch version
         2. This action rendered the product inoperable.

         On that same day, Verisk developers disabled the capacity for Geomni Roof
         (previously known as Roof Insight) and Geomni Property (previously known as
         Property Insight) to accept incoming customer requests for Geomni Roof or Geomni
         Property reports, and implemented functionality to forward new requests for Geomni
         Roof and Geomni Property reports to Eagle View Technologies, Inc. This action
         rendered Geomni Roof and Geomni Property inoperable. The Aerial Sketch version
         2, Geomni Roof, and Geomni Property products remain inoperable.

         Verisk took the permanent injunction seriously, and continues to do so today. To
         the best of my knowledge, Verisk does not use the Enjoined Systems now and does
         not use any of the roof models or data previously generated by the Enjoined Systems.
         Given my job responsibilities, I believe that if any such use had occurred or were
         occurring, I would be aware of it.

  Lewis Decl. at ¶ ¶ 6-8 [Dkt. 948-1]. Defendants also rely on Mr. Lewis’ testimony for the

  position that “RURs are materially different from the Enjoined Systems, including because

  they lack features of the Enjoined Systems that were used to prove infringement, are

  produced in a different manner, yield a different output, and serve a different need.”

  Defendant’s Opposition Brief, at 11 [Dkt. 948] (citing Lewis Decl. at ¶ ¶ 5, 9-11, 17-18 [Dkt.

  No. 948-1]).

         In detail, Mr. Lewis describes how the RURs are separate from the enjoined

  products. Generally, Verisk operates a certain platform on which the RURs are based.

  Defendants released the RURs on June 1, 2021, having begun development in 2020. In

  relevant part, Verisk’s system for producing RURs generates one portion of the data in a

  RUR through analysis of a single aerial image by a certain system. Lewis Decl. at ¶ 10

  [Dkt. No. 948-1]. According to Mr. Lewis’ sworn testimony, that system has never used the

  enjoined systems “in any way.” Id. Moreover, Defendants press, RURs are intended for


                                                7
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 8 of 10 PageID: 58022




  insurance underwriters and, unlike the enjoined products, are not intended to provide exact

  measurements. Put succinctly, they argue, the only thing the RURs share with the enjoined

  products is the word “roof.”

         At oral argument Defendants re-emphasized each of the foregoing points,

  specifically, that because RURs serve a different market purpose and do not utilize any

  features of the enjoined products, they are not in violation of this Court’s order and there is

  no basis to initiate contempt proceedings. 1

         c.     Analysis

         At this stage, Eagle View’s fear that Defendants are in violation of this Court’s order

  are well-founded. The similarity to the descriptions of the functions and technological

  processes that are behind the enjoined products set forth in Defendants’ webpage is

  apparent. Although Defendants argue that no company in its right mind would “admit” to

  the world that it is using the patented technology (and Defendants did not) - a valid point to

  be sure - the Declaration of Mr. Lewis leaves several questions unanswered in this

  regard. First, as Eagle View implores, Mr. Lewis’ self-serving testimony should be met with

  skepticism and this Court should not accept the testimony “just because.” In this regard,

  Eagle View has presented examples of what appears to be conflicting testimony that does

  raise the Court’s eyebrows. See Lewis Decl. at ¶ 18 [Dkt. No. 948-1]; see also [Dkt. No. 956

  Ex. 39]. Moreover, as was pointed out at oral argument, although Mr. Lewis avers that the

  Company undertook measures that “rendered the products inoperable,” there is no mention




  1
   Although Defendants had Lewis “available” to testify, they did not affirmatively present
  his testimony.
                                                 8
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 9 of 10 PageID: 58023




  as to what happened to the existing data bases generated from the patented technology. See

  Lewis Decl. at ¶ ¶ 6-7 [Dkt. 948]. It is a fair and valid observation.

         Second, as became apparent during oral argument, the initial emphasis of the parties

  had been on the RURs. Yet when pressed by the Court as to what was described by the

  “[u]sing top-down (orthogonal) and 45-degree angle (oblique) views” referred to in

  Defendants’ webpage, it became clear that such language did not apply to RURs. The

  question then turned to what product did such language – which resembles the claims of the

  patents-in-suit- apply. Through some back and forth at oral argument, Defendants admitted

  -in response to the Court’s question- that although no report is generated, a customer

  receives “JSON data” relating to the condition and features of the property. To date, this

  data has been given to two clients, one an insurance carrier. Exactly what that data is is

  unknown. Understandably, Eagle View fears a here-we-go-again semantics problem.

  Although Plaintiff was reluctant at oral argument to accuse Defendants of “dodging,”

  hiding behind the “there’s no report” semantics, Plaintiff argued the record certainly

  supported its request for further discovery on the issue. The Court agrees that this raises

  serious questions. Perhaps the emphasis on RURs deflected the more salient issue.

         Finally, focusing on the RURs, this Court is not persuaded that the inferences drawn

  by Eagle View should be discredited simply because Defendants’ RURs serve a different

  purpose than that of the enjoined products. In fact, one of Eagle View’s specific allegations

  concerning the RURs is that the reports include a projected roof replacement cost, a feature

  Eagle View contends must be the result of utilizing the enjoined products’ outputs.




                                                 9
Case 1:15-cv-07025-RMB-SAK Document 967 Filed 09/16/21 Page 10 of 10 PageID: 58024




              IV.        Conclusion

          In the Court’s final analysis, at this stage of the proceeding Eagle View has

   connected the in-contempt-dots reasonably to cause this Court concern. It has made a

   sufficient prima facie showing. That is not to say that Defendants are in violation of this

   Court’s injunction order and the Court certainly hopes they are not, but expedited discovery

   will soon tell whether Defendants’ RURs or other products are prohibited as a result of the

   Court’s injunction. Accordingly, Plaintiffs’ Motion to Initiate Contempt Proceedings and

   for a Temporary Restraining Order will be GRANTED in part and CONTINUED in

   part. Plaintiffs’ request to conduct discovery will also be GRANTED. An accompanying

   Order shall issue.


   Date: 9/16/2021                                    /s/ Renée Marie Bumb
                                                      HON. RENÉE MARIE BUMB
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
